PER CURIAM:
This is an appeal from the judgment of the Superior Court reversing a decision of the Delaware Personnel Commission. The Opinion of the Superior Court appears at 269 A.2d 556.
For the reasons stated in the Opinion below, we are of the opinion that the Superior Court was correct in holding that the Board of Agriculture was without power to abolish the statutory position of Director of Markets created by 3 Del.C. §§ 311-314. It follows that the appellee must prevail.
The appellant requested that, in the event the appellee shall prevail, a ruling be made as to the period of time for which the appellee is entitled to recover compensation. We hold that the lawful date of termination of employment and compensation was the effective date of the Act (57 Del.L.Ch. 764) that repealed 3 Del.C. § 311: July 24, 1970.
Affirmed.